 1                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 2
 3   UNITED STATES OF AMERICA,                         Case No. 2:18-cr-00383-APG-EJY
 4                 Plaintiff,                          ORDER
 5          v.
 6   ARLANDELL MOORE,
 7                 Defendant.
 8
                                             ORDER
 9
10          IT IS THEREFORE ORDERED that Defense Counsel’s Reply to the Government’s

11   Response (ECF No. 35) to Defendant’s Motion to Suppress Evidence (ECF No. 32) currently

12   due on Friday, December 13, 2019, be vacated and continued to Tuesday, December 31, 2019.

13          DATED this 17th day of December, 2019.

14
15                                             ______________________________________
                                               UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                  3
